DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 1/10/22.  Claims 3-11, 13, 14, and 16-20 are pending in the application.  Claims 1, 2, 12, and 15 have been cancelled. Applicants' arguments have been carefully and respectfully considered.
Claims 5, 7-11, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 10,452,678), and further in view of Siebel et al. (US 2017/0006135) and Moser et al. (US 2014/0006368).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Siebel and Moser, and further in view of Borthakur et al. (US 11,030,242).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Siebel and Moser, and further in view of Evgeny Kharlamov et al. 2016. Ontology-Based Integration of Streaming and Static Relational Data with Optique. In Proceedings of the 2016 International Conference on Management of Data (SIGMOD '16). Association for Computing Machinery, New York, NY, USA, 2109–2112.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-11, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 10,452,678), and further in view of Siebel et al. (US 2017/0006135) and Moser et al. (US 2014/0006368).

With respect to claim 5, Kumar in view of Siebel teaches a method as in claim 2 
receiving from an interface, a first input comprising an attribute name and a selected attribute value (Kumar, Col. 11 Li. 44-56, In block 220, the data analysis system 100 receives user selection data representing a user selection of a portion of the first graphically demarcated area and a portion of the second graphically demarcated area. For example, the user may select a particular type of home in the list view, where the particular type of home represents homes of a particular type of use (e.g., single family, multi family, etc.). The user may select the same type of home in the first graphically demarcated area and the second graphically demarcated area. In alternative embodiments, the user may additionally or alternatively enter criteria in a suitable input means such as a text field entry. For example, the user may specify in a text field entry the type of home to be selected.);  
based upon the first input, collecting from an attribute level of a database, semantic information correlating the attribute name and an attribute identifier (Kumar, Col. 11 Li. 57-62, In block 222, the data analysis system 100 determines, based on the user selection, one or more second membership criteria and one or more second set operations. For example, the one or more second membership criteria may comprise a membership criterion that an inventory must be the selected type of home);  
constructing a filter context object including the attribute name, from the semantic information (Kumar, Col. 11 Li. 63-66, In block 224, the data analysis system 100 creates a second filter chain based on the first filter chain, the one or more second membership criteria, and the one or more second set operations.); and  
utilizing the filter context object to obtain target data from the database for a first analysis tool (Kumar, Col. 11 Li. 11-14, In block 214, the data analysis system 100 applies the first filter chain to a data set to cause one or more first selected data items to be selected from the data set and one or more second selected data items to be selected from the data set.);
wherein utilizing the filter context object to obtain target data comprises:  
receiving a second input including the filter context object from the first analysis tool (Kumar, Col. 12 Li. 4-9, to cause one or more third selected data items, one or more fourth selected data items, one or more fifth data items, and one or more sixth data items to be selected from the data set);  
resolving the filter context object into the attribute identifier; communicating to a search engine of the database, a first query comprising the attribute identifier and the selected attribute value; receiving from the search engine, the target data corresponding to the first query (Kumar, Col. 12 Li. 8-10, For example, the third selected data items may be data items that satisfy the first membership criteria and the second membership criteria); and  
communicating the target data to the interface (Kumar, Col. 12 Li. 20-29, In block 228, the data analysis system 100 sends the one or more third selected data items to the client computer for constructing a third filter view in the first graphically demarcated area ( e.g., the one or more third selected data items are configured to be viewed in the third filter view). For example, the third filter view may be a histogram filter view that displays the number of homes and the sale value for those homes in a region specified by the first membership criteria and that are of a type specified by the second membership criteria), and
wherein the database further comprises a parameter layer, the method further comprising: 
processing the second input and the semantic information to construct a bootstrapped graph structure comprising entities and relationships (Kumar, Col. 17 Li. 56-59, In an embodiment, the multipath view may be illustrated in a tree structure. In another embodiment, the multipath view may be illustrated in a DAG structure. & Col. 18 Li. 18-23, the child node represents all inventory in a data set that corresponds to a membership criteria. For example, the inventory may comprise all homes that currently have pending loans and a membership criteria may be that the homes must be in California.); 
receiving from a second analysis tool, a third input comprising a payload including a parameter (Kumar, Col. 18 Li. 28-30, The membership criteria may be 
referencing the bootstrapped graph structure and the third input to calculate paths between entities and relationships and generate a second query including the parameter (Kumar, Col. 18 Li. 18-23, the child node represents all inventory in a data set that corresponds to a membership criteria. For example, the inventory may comprise all homes that currently have pending loans and a membership criteria may be that the homes must be in California.); 
resolving the second query against the database to produce a second query result including the parameter (Kumar, Col. 19 Li. 56-60, the membership criteria specified for the child node may be homes in California, Florida, and Arizona. Thus, child nodes 662, 664, and 666 may be created for each value (e.g., California, Florida, and Arizona) and display the data that satisfies the membership criteria); and 
displaying the second query result to the interface (Kumar, Col. 19 Li. 39-41, FIG. 6B illustrates the widget 550 that displays the created root node 560 and created child nodes 662, 664, 666, and 668.).
Kumar doesn't expressly discuss broadcasting the filter context object to a plurality of analysis tools and utilizing the filter context object to obtain target data from the database through an OData call for a first analysis tool belonging to the plurality of analysis tools.
Siebel teaches broadcasting the filter context object to a plurality of analysis tools (Siebel, pa 0304, The data explorer enables analysts and designers to quickly discover insights from large data sets. The tool provides a simple user interface to sort, filter, and  (Kumar, pa 0304, The analytics designer enables analysts and developers to rapidly prototype and refine new analytics, implement stream analytics, and visualize analytics results.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kumar with the teachings of Siebel because it provides enhanced and highly accurate analysis of data (Siebel, pa 0052-54).
Kumar in view of Siebel doesn't expressly discuss utilizing the filter context object to obtain target data from the database through an OData call.
Moser teaches utilizing the filter context object to obtain target data from the database through an OData call (Moser, pa 0032, The business logic layer 110 receives data responsive to the OData request from the business suite's operations and transmits that data via the API 111 to the data adapter 114. The data adapter 114 converts the received data to OData-compliant data, which can be passed back to the gateway server 170. The gateway server 170 then transmits the converted OData-compliant data to the requesting client, device, or system.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kumar in view of Siebel with the teachings of Moser because accessing the business suite system using OData has generated further development of backend solutions for  providing flexible and adaptable entries into the business suite system while minimizing the development costs (Moser, pa 0003).

With respect to claim 7, Kumar in view of Siebel and Moser teaches a method as in claim 5 wherein: the bootstrapped graph structure is constructed by dynamically changing an earlier bootstrapped graph structure based upon the semantic information (Kumar, Col. 18 Li. 35-38); and the earlier bootstrapped graph structure has a size larger than the bootstrapped graph structure (Kumar, Col. 17 Li. 44-52).

With respect to claim 8, Kumar in view of Siebel and Moser teaches a method as in claim 7 wherein the earlier bootstrapped graph structure was constructed based upon additional semantic information from another database (Kumar, Col. 14 Li. 51-58).

With respect to claim 9, Kumar in view of Siebel and Moser teaches a method as in claim 5 wherein: the database comprises an in-memory database; and the bootstrapped graph structure is constructed by an in-memory database engine of the in-memory database (it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Kumar in view of Siebel to have included these teachings because in-memory computing is known to provide faster processing).

With respect to claim 10, Kumar in view of Siebel and Moser teaches a method as in claim 5 wherein: the database comprises an in-memory database; and the search engine comprises the in-memory database engine of the in-memory database (it would have been obvious at the time the invention was made to a person having ordinary skill 

With respect to claim 11, Kumar in view of Siebel and Moser teaches a method as in claim 5 wherein: the database comprises an in-memory database; and the global filter context object is generated by an in-memory database engine of the in-memory database (Siebel, pa 0255).

With respect to claim 13, the limitations are essentially the same as claim 2, and are thus rejected for the same reasons.	

With respect to claims 16-20, the limitations are essentially the same as claims 2, 5, 7, and 8, and are thus rejected for the same reasons.	

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Siebel and Moser, and further in view of Borthakur et al. (US 11,030,242).

With respect to claim 3, Kumar in view of Siebel and Moser teaches a method as in claim 5 as discussed above. 
Borthakur teaches wherein the search engine references an inverted index to produce the target data (Borthakur, Col. 7 Li. 45-47).


With respect to claim 4, Kumar in view of Siebel and Moser teaches a method as in claim 3 as discussed above. 
Borthakur teaches wherein the search engine references a normalized JSON document to produce the target data.
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kumar in view of Siebel and Moser with the teachings of Borthakur because it allows efficient processing of queries that determine documents that match a given criteria (Borthakur, Col. 7 Li. 19-23).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Siebel and Moser, and further in view of Evgeny Kharlamov et al. 2016. Ontology-Based Integration of Streaming and Static Relational Data with Optique. In Proceedings of the 2016 International Conference on Management of Data (SIGMOD '16). Association for Computing Machinery, New York, NY, USA, 2109–2112.

claim 6, Kumar in view of Siebel and Moser teaches a method as in claim 5 as discussed above. 
Kharlamov teaches wherein the semantic information comprises Primary Key and Foreign Keys of tables of the database (Kharlamov, pg. 2110, section 2, Deployment support, BOOTOX can map two tables like Turbine and Country into classes by projecting them on primary keys, and the attribute locatedIn of Turbine into an object property between these two classes if there is either an explicit or implicit foreign key between Turbine and Country.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kumar in view of Siebel and Moser to have included the teachings of Kharlamov because it allows extracting, ontologies and mappings from static and streaming relational schema and data (Kharlamov, pg. 2110, Our Contributions).

With respect to claim 14, the limitations are essentially the same as claim 6, and are thus rejected for the same reasons.	

Response to Amendment
35 U.S.C. 112 
With regard to claims 1-20, the amendments to the claims have overcome the 35 U.S.C. 112 rejection.  The Examiner withdraws the 35 U.S.C. 112 rejection to claims 1-20.  


35 U.S.C. 101 
With regard to claims 1-4, 10-12, 15, and 16, the amendments to the claims have overcome the 35 U.S.C. 101 rejection.  The Examiner withdraws the 35 U.S.C. 101 rejection to claims 1-4, 10-12, 15, and 16.  

Response to Arguments
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Moser et al. (US 2014/0006368).

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.